                                                                                      Case 2:20-cv-00799-JAD-VCF Document 37 Filed 07/22/20 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   Connor H. Shea, Esq.
                                                                                      Nevada Bar No. 14616
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway
                                                                                  4   Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6   preilly@bhfs.com
                                                                                      cshea@bhfs.com
                                                                                  7
                                                                                      Attorneys for Charles C. Brennan
                                                                                  8    and Mary Brennan
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                             UNITED STATES DISTRICT COURT
                                                                                 11                                     DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   CHARLES C. BRENNAN, an individual;                 Case No.: 2:20-cv-00799-JAD-VCF
                                                                                      and MARY BRENNAN, an individual,
                                                                                 14
                                                                                                      Plaintiffs,
                                                                                 15
                                                                                      v.
                                                                                 16                                                      STIPULATION AND ORDER TO EXTEND
                                                                                      CADWELL SANFORD DEIBERT &                          TIME TO FILE: (I) OPPOSITION; AND
                                                                                 17   GARRY LLP, a South Dakota limited-                 (II) REPLY TO DEFENDANT CADWELL
                                                                                      liability partnership; CUP O’DIRT LLC, a           SANFORD DEIBERT AND GARRY, LLP’S
                                                                                 18   South Dakota limited-liability company;            MOTION TO STAY DISCOVERY (ECF 31)
                                                                                      DOES I through X, inclusive; and ROE
                                                                                 19   ENTITIES I through X, inclusive,                   (SECOND REQUEST)

                                                                                 20                   Defendants.

                                                                                 21

                                                                                 22                                              STIPULATION

                                                                                 23            Charles C. Brennan and Mary Brennan (collectively referred to herein as the “Plaintiffs”),

                                                                                 24   Defendant Cadwell Sanford Deibert & Garry LLP (“Defendant Cadwell”), and Defendant Cup

                                                                                 25   O’Dirt LLC (“Defendant COD”) by and though their respective counsel of record, hereby stipulate

                                                                                 26   and agree to extend the deadline for Plaintiffs to file an opposition brief to Defendant Cadwell’s

                                                                                 27   Motion to Stay Discovery (the “Motion”) (ECF 31) as well Defendant Cadwell’s deadline to file a

                                                                                 28   reply brief to the Plaintiffs’ opposition, as follows:
                                                                                      21317013.1                                         1
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 37 Filed 07/22/20 Page 2 of 3



                                                                                  1            WHEREAS, on June 30, 2020, Defendant Cadwell filed the Motion (ECF 31);
                                                                                  2            WHEREAS, on June 30, 2020, Defendant COD filed a joinder to the Motion (ECF 32);
                                                                                  3            WHEREAS, the parties agreed, and this Court ordered, to extend the briefing deadline for
                                                                                  4   Plaintiffs to file an opposition to July 21, 2020, and Defendant, Cadwell, to file a reply to July 28,
                                                                                  5   2020 (ECF No. 35);
                                                                                  6            WHEREAS, unexpected matters arose for counsel for Plaintiffs, interfering with the
                                                                                  7   deadlines above;
                                                                                  8            WHEREAS, the undersigned parties desire to extend the deadline for a second time for:
                                                                                  9   (i) the Plaintiffs to file an opposition to the Motion; and (ii) Defendant Cadwell’s concomitant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   deadline to file a reply to the Plaintiffs’ opposition, by a period of one week, respectively, as
                                                                                 11   counsel for the Plaintiffs require additional time due to deadlines in other cases and time for the
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   clients to review and approve the reply;
                                                      702.382.2101




                                                                                 13            WHEREAS, this is the parties’ second request for extension of these deadlines and the
                                                                                 14   request is not made in bad faith or to delay these proceedings unnecessarily.
                                                                                 15            NOW, THEREFORE, the parties hereby stipulate and agree to the following and seek
                                                                                 16   Court approval of the same:
                                                                                 17            IT IS HEREBY STIPULATED AND AGREED that the Plaintiffs shall file their
                                                                                 18   opposition to the Motion on or before July 28, 2020;
                                                                                 19   ///
                                                                                 20   ///
                                                                                 21   ///
                                                                                 22   ///
                                                                                 23   ///
                                                                                 24   ///
                                                                                 25   ///
                                                                                 26   ///
                                                                                 27   ///
                                                                                 28   ///
                                                                                      21317013.1                                        2
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 37 Filed 07/22/20 Page 3 of 3



                                                                                  1            IT IS HEREBY STIPULATED AND AGREED that Defendant Cadwell shall file
                                                                                  2   its reply to the Plaintiffs’ opposition to the Motion on or before August 4, 2020.
                                                                                  3   Dated this 21st day of July, 2020.                   Dated this 21st day of July, 2020.
                                                                                  4
                                                                                      /s/ Patrick J. Reilly                                /s/ Sheri M. Thome
                                                                                  5   Patrick J. Reilly, Esq.                              Sheri M. Thome, Esq.
                                                                                      Connor H. Shea, Esq.                                 Nevada Bar No. 008657
                                                                                  6   BROWNSTEIN HYATT FARBER                              WILSON, ELSER, MOSKOWITZ,
                                                                                      SCHRECK, LLP                                         EDELMAN & DICKER LLP
                                                                                  7   100 North City Parkway, Suite 1600                   6689 Las Vegas Blvd. South, Suite 200
                                                                                      Las Vegas, NV 89106-4614                             Las Vegas, NV 89119
                                                                                  8   Telephone: 702.382.2101                              Telephone: 702.727.1400
                                                                                      Facsimile: 702.382.8135                              Facsimile: 702.727.1401
                                                                                  9   preilly@bhfs.com                                     EmailBrenna: Sheri.Thome@wilsonelser.com
                                                                                      cshea@bhfs.com
                                                                                                                                           Attorneys for Defendant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      Attorneys for Charles C. Brennan                     Cadwell Sanford Deibert & Garry LLP
                                                                                 11    and Mary Brennan
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                      Dated this 21st day of July, 2020.
                                                      702.382.2101




                                                                                 13
                                                                                      /s/ Mark J. Connot
                                                                                 14   Mark J. Connot, Esq.
                                                                                      Nevada Bar No. 10010
                                                                                 15   FOX ROTHSCHILD LLP
                                                                                      1980 Festival Plaza Drive, #700
                                                                                 16   Las Vegas, Nevada 89135
                                                                                      (702) 262-6899 tel
                                                                                 17   (702) 597-5503 fax
                                                                                      mconnot@foxrothschild.com
                                                                                 18
                                                                                      Attorneys for Defendant Cup O’Dirt LLC
                                                                                 19

                                                                                 20
                                                                                                                                   ORDER
                                                                                 21

                                                                                 22
                                                                                                                                    IT IS SO ORDERED:
                                                                                 23

                                                                                 24                                                 _______________________________________
                                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                 25
                                                                                                                                            7-22-2020
                                                                                 26                                                 DATED: _________________

                                                                                 27
                                                                                 28
                                                                                      21317013.1                                       3
